DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not in compliance with 37 CFR 1.84 (l).  The lines are not well defined and of a weight that would permit adequate reproduction.  Figure 8 is especially difficult to make out the claimed elements and their relationship to one another.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “impeller” in claims 1-11 is used by the claim to mean “a portion of the planetary carrier,” while the accepted meaning is “a fan or arrangement of blades for moving a fluid medium.” The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “axes” in claim 1 is used by the claim to mean “planet ,” while the accepted meaning is “the imaginary line around which an object rotates.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 1, the phrase "intended to be", in lines 2 and 11, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the internal periphery" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inside" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner periphery" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “dynamic annular sealing means…configured to interact with a stator of the reducer or of the turbine engine intended to extend inside of and coaxially with the latter.”  It is unclear to the examiner what aspect of the invention is being described with this limitation.
Claim 2 recites the limitation “said impeller being made of two annular portions, respectively radially external and internal, extending substantially around one another.”  It is unclear to the Examiner to what the two annular portions are respectively radially external and internal.  Is one an external portion of the impeller and the other an internal portion of the impeller?  Is one external to another component of the invention while the other is internal to that component?  It is also unclear how they can extend substantially around one another.  Do that partially extend around one another?
The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "radial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation "the radially internal ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "radially external ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "intended to be", in line 3, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the outer periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "radial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the radially extending arms" in 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "radial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
7 recites the limitation "the radially internal ends" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the radially external ends" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "intended to be", in line 5, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the radially internal ends thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the concavity" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the recovery of" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the conveyance thereof" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outside environment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a planetary gear" in line 1.  This is an instance of double inclusion with the planetary gear of claim 1.
Claim 10 recites the limitation "a turbine engine" in lines 1-2.  This is an instance of double inclusion with the turbine engine recited in claim 1.
Claim 10 recites the limitation "an impeller" in line 2.  This is an instance of double inclusion with the impeller of claim 1.
Claim 11 recites the limitation "a planetary gear speed reducer" in lines 1-2.  This is an instance of double inclusion with the same element recited in claim 1.
Claim 11 recites the limitation "an impeller" in line 2.  This is an instance of double inclusion with the same element recited in claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, as best understood by the Examiner is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRAVINA et al. (US 20170307061 A1).
Regarding claim 1, as best understood by the Examiner, GRAVINA discloses an impeller for a planet carrier of a planetary gear speed reducer of a turbine engine, said impeller being intended to be integral in rotation with said planet carrier and to be set into rotation around an axis A of said reducer, said impeller having an annular shape around said axis and comprising means for supporting axes of 
Regarding claim 2, as best understood by the Examiner, GRAVINA discloses said impeller being made of two annular portions, respectively radially external and internal, extending substantially around one another, said radially external portion comprising said means for supporting and said radially internal portion comprising said groove and carrying said sealing means.
Regarding claim 3, as best understood by the Examiner, GRAVINA discloses said radially internal portion comprises substantially radial channels and substantially radial ducts for the passage of lubricant, of which the radially internal ends open into said groove.
Regarding claim 4, as best understood by the Examiner, GRAVINA discloses said channels open at the radially external ends thereof onto an external cylindrical surface of said radially internal portion, which is intended to be at least partially covered by said radially external part.
Regarding claim 5, as best understood by the Examiner, GRAVINA discloses said ducts are in fluidic communication with first longitudinal ends of lubricant nozzles, which are cantilever-mounted at the outer periphery of said radially external portion.
Regarding claim 6, as best understood by the Examiner, GRAVINA discloses said radially external portion comprises substantially radial arms comprising or carrying, at the radially external ends thereof, said means for supporting.

claim 7, as best understood by the Examiner, GRAVINA discloses said radially internal portion comprises substantially radial channels and substantially radial ducts for the passage of lubricant, of which the radially internal ends open into said groove, and said channels open at the radially external ends thereof onto an external cylindrical surface of said radially internal portion, which is intended to be at least partially covered by said radially external part and said arms are radially aligned with said channels and comprise passages configured to be supplied with lubricant exiting from said channels and extending substantially radially to said means for supporting.
Regarding claim 8, as best understood by the Examiner, GRAVINA discloses said arms comprise, at the radially internal ends thereof, curved wells of which the concavity is oriented radially towards the inside, for the recovery of lubricant exiting from said channels and the conveyance thereof to said passages.
Regarding claim 9, as best understood by the Examiner, GRAVINA discloses said radially internal ends of said arms are separated by a predetermined radial clearance from said external cylindrical surface in order to ensure a fluidic communication with the outside environment.
Regarding claim 10, as best understood by the Examiner, GRAVINA discloses a planet carrier for a planetary gear speed reducer of a turbine engine, wherein it is equipped with an impeller (130) such as defined in claim 1.
Regarding claim 11, as best understood by the Examiner, GRAVINA discloses an aircraft turbine engine, comprising a planetary gear speed reducer of which the planet carrier is equipped with an impeller (130) such as defined in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659